Exhibit 10.1

NOTE

         
Date:
  January 6, 2009
Maker:
  Claimsnet.com, Inc.
Payee:
  National Financial Corporation
Place for Payment:
  14860 Montfort Dr., Suite 250, Dallas, TX 75254
Principal Amount:
  One Hundred Thousand U.S. dollars (USD$100,000.00)

Annual Interest Rate on Unpaid Principal from Date of Funding: Five percent (5%)

Terms of Payment: Principal and interest shall be due and payable on demand,
interest being calculated on the unpaid principal balance to the date of each
installment paid, and the payment made credited first to the discharge of
interest accrued and the balance to the reduction of the principal. Accrued and
unpaid interest shall be computed on the basis of the actual days elapsed in a
year consisting of 365 days on the principal.

Annual Interest Rate on Demanded, Unpaid Amounts: The highest rate allowed by
law.

Security for Payment: None

Maker promises to pay to the order of Payee at the place for payment and
according to the terms of payment the principal amount plus interest at the
rates stated above. All unpaid amounts shall be due upon demand.

On default in the payment of this note or in the performance of any obligation
in any instrument securing or collateral to it, this note and all obligations in
all instruments securing or collateral to it shall become immediately due at the
election of Payee. Maker and each surety, endorser, and guarantor waive all
demands for payment, presentations for payment, notices of intention to
accelerate maturity, notices of acceleration of maturity, protest, and notices
of protest.

If this note or any instrument securing or collateral to it is given to an
attorney for collection or enforcement, or if suit is brought for collection or
enforcement, or if it is collected or enforced through probate, bankruptcy, or
other judicial proceeding, then Maker shall pay Payee reasonable attorney’s fees
in addition to other amounts due. Reasonable attorney’s fees shall be 10.0% of
all amounts due unless either party pleads otherwise.

Nothing in this note shall authorize the collection of interest in excess of the
highest rate allowed by law.

Maker reserves the right to prepay the outstanding principal balance of this
Note, in whole or in part, at any time and from time to time, without premium or
penalty. Any such pre-payment shall be made together with payment of interest
accrued on the amount of principal being prepaid through the date of such
prepayment, and shall be applied to the installments of principal due hereunder
in the inverse order of maturity.

Each Maker is responsible for the entire amount of this note.

The terms Maker and Payee and other nouns and pronouns include the plural if
more than one.

Maker shall not be deemed to be in default of this note unless and until Maker
shall have been given seven (7) days written notice and opportunity to cure such
default, via certified mail return receipt requested.

Claimsnet.com, Inc.

By: /s/ Don Crosbie

Don Crosbie, CEO

MAKER

